Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT and REASONS FOR ALLOWANCE
Authorization for this examiner’s amendment was given in an interview with Donald J. Featherstone on Dec. 13, 2021.
The application has been amended as follows: 
79. (Currently Amended) The metrology device of claim 78, wherein the metrology device is operable as an alignment sensor that is configured to measure position of a periodic structure on a substrate with respect to a fixed reference from the position of the interference pattern.

The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or discloses a metrology device configured to produce measurement illumination comprising: a plurality of illumination beams, each of the illumination beams being spatially incoherent or pseudo-spatially incoherent and comprising multiple pupil points in an illumination pupil of the metrology device, wherein each pupil point in each one of the plurality of illumination beams has a corresponding pupil point in at least one of the other illumination beams of the plurality of illumination beams thereby defining multiple sets of corresponding pupil points, and wherein the pupil points of each set of corresponding pupil points are spatially coherent with respect to each other.
Hill et al. (2014/0146322) discloses in Fig. 1, 10A and 10B, a metrology device (100) to produce measurement illumination comprising a plurality of illumination beams, each beams being spatially incoherent (para 0029, “spatially incoherent illumination sources”), and comprising multiple pupil points in an illumination pupil of the metrology device (para 0033).  However, Hill et al. does not disclose wherein each pupil point in each one of the plurality of 
Ravensbergen et al. (2018/0348645) discloses in Fig. 4, a metrology device comprising a plurality of illumination beams, each beams being spatially incoherent (para 0066), and multiple pupin point sin an illumination pupil of the metrology device (Fig. 6 and 7, para 0086, 0091).  However, Ravensbergen et al. does not disclose wherein each pupil point in each one of the plurality of illumination beams has a corresponding pupil point in at least one of the other illumination beams of the plurality of illumination beams thereby defining multiple sets of corresponding pupil points, and wherein the pupil points of each set of corresponding pupil points are spatially coherent with respect to each other.
Goorden (WO 2020/224882) discloses a metrology device producing spatially incoherent light (para 0048, 0049, Fig. 7), and comprising multiple pupil points in an illumination pupil of the metrology device, wherein each pupil point in each one of the plurality of illumination beams has a corresponding pupil point in at least one of the other illumination beams of the plurality of illumination beams thereby defining multiple sets of corresponding pupil points, and wherein the pupil points of each set of corresponding pupil points are spatially coherent with respect to each other (para 0051-0055, Fig. 8 and 9).  However, Goorden is not available as a prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	December 14, 2021